Exhibit 10.6

 

Polycom, Inc.   LOGO [g234963g52t30.jpg]  

 

4750 Willow Road

    Tel: 925-924-6000

 

Pleasanton, CA 94588

   

 

Fax: 925-924-6100

June 27, 2011

Ms. Tracey Newell

[Address]

Dear Tracey:

Thank you for your interest in joining Polycom. Given the requirements we have
in building the company, and your background and skills, we believe you are the
ideal individual to join our team. We are pleased to extend the following offer:

 

1. Title and Position: Executive Vice President, Global Sales, reporting to
Andrew Miller, President and Chief Executive Officer. This is an exempt
professional position located in Pleasanton, CA.

 

2. Salary: $16,666.66 paid semi-monthly (equivalent to approximately $400,000
per year). If your hire date is within five (5) business days of the end of a
pay cycle, you will receive your first paycheck at the end of the following pay
cycle.

 

3. Equity: You will be granted 36,989 Restricted Stock Units and 36,988 Target
Performance Shares of Polycom common stock (such award number reflects the
post-split number of shares to be received taking into account the 2 for 1 stock
split announced on June 1, 2011 and scheduled to be effective July 1, 2011),
which grant is subject to approval by the Compensation Committee of the Board of
Directors. These shares will vest over a 3 year period and will be subject to
the other terms and conditions as set forth in your grant agreement, a copy of
which will be provided to you if and when approved by the Compensation
Committee.

 

4. Bonus Plan: You will participate in the 2011 Management Bonus Plan, a copy of
which is attached as Exhibit A, which is targeted at 80% of your base salary
during the fiscal year. Details of the plan to follow. With respect to the 2011
bonus, you will be eligible for a pro-rata portion of your target 2011 bonus
based on your Polycom earnings in 2011, and subject to company performance per
the matrix attached as Exhibit A.

 

5. Signing Bonus: Upon receipt of documentation within forty five (45) of your
employment with Polycom, that clearly demonstrates the repayment of your signing
bonus with Juniper Networks, in an amount equivalent to your Polycom signing
bonus, you will receive a payment of $212,000, less applicable taxes, to be paid
in equal installments of $106,000 over the next two quarters; provided however,
you are employed with the Company on each such date. This signing bonus payment
is subject to repayment to Polycom if you voluntarily terminate your employment
with the Company. The schedule for repayment is 100% of the total signing bonus
if you voluntarily terminate your employment prior to two (2) years of
employment and no repayment after two (2) years of employment. For this purpose,
a voluntary termination excludes a termination due to death or disability or a
resignation for Good Reason and “Good Reason” will have the same definition as
in the Executive Severance Plan.

 

6. Change of Control: You will be provided with the Company’s approved form of
Change of Control Severance Agreement for certain executive officers, a copy of
which is attached as Exhibit B.

 

7. Executive Severance Plan: Upon your appointment as a Section 16 Officer by
the Board of Directors, you will become a Covered Employee under the Company’s
Executive Severance Plan (the “Plan”), a copy of which is attached as Exhibit C.
Capitalized terms have the meanings ascribed to them in the Plan.

 

8. Benefits: Polycom provides a competitive benefits package to all full-time,
regular employees. You will be eligible to participate in all compensation,
retirement and welfare benefit programs that are currently available to Polycom
executive employees and any additional programs that may become available to
executive employees in the future. A summary of the benefit programs currently
available to Company employees is enclosed.

You hereby represent to Polycom that you are under no obligation or agreement
that would prevent you from becoming an employee of Polycom or that would
adversely impact your ability to perform the expected services, including
without limitation any non-solicitation and non-competition agreement.

Adherence to Company rules and regulations is also a condition of employment.
Polycom is an equal opportunity/affirmative action employer.



--------------------------------------------------------------------------------

Polycom, Inc.   LOGO [g234963g52t30.jpg]  

 

4750 Willow Road

    Tel: 925-924-6000

 

Pleasanton, CA 94588

    Fax: 925-924-6100

This offer is contingent upon the following: (1) your execution of Polycom’s
Proprietary Information and Invention Agreement, which, among other things,
requires that you will not, during your employment with Polycom, improperly use
or disclose any proprietary information or trade secrets of any former employer
and will not bring onto Polycom premises any confidential or proprietary
information of any former employer unless that employer has consented to such
action in writing; (2) your execution of Polycom’s Proprietary Information
Obligations Checklist concerning your obligation to protect and not bring to
Polycom the proprietary information of any other company between the date of
this offer letter and the date you begin employment with Polycom; (3) your
ability to provide the Company with the legally required proof of your identity
and authorization to work in the United States; (4) the satisfactory results of
the background investigation and reference checks; and (5) understanding of, and
commitment to, the standards and policies contained in Polycom’s Code of
Business Ethics and Conduct.

This letter sets forth the terms of your employment with us and supersedes any
prior representations or agreements, whether written or oral. Our employment
relationship will be considered “at will,” which means that either you or the
Company may terminate your employment at any time and for any reason or for no
reason.

We look forward to your acceptance of our offer, which will remain open until
July 5, 2011.

Tracey, we are very interested in having you join Polycom. We believe that your
background and knowledge will make you an important addition to our team and
look forward to the opportunity to work with you.

Sincerely,

/s/ Ashley Goldsmith

Ashley Goldsmith

EVP, Human Resources

 

Enclosures:

   Benefits Summary    Offer Letter (2)    Required New Hire Forms

 

Accepted by:

  

/s/ Tracey Newell

  

Date:

  

        10/21/11

  

Start Date:

  

          7/21/11

  